Title: To George Washington from John Stokely, 8 September 1794
From: Stokely, John
To: Washington, George


               
                  Honord Sir.
                  Philadelphia Septr 8[-9]th 1794
               
               Confident of the many ingenious pens, and Multitude of business that daily throng your Excellencies attention. Tis simply as a child at the tacit desire of my Incidental suffering bretheren, for a moment I implore your Paternal observation, Trusting that necessary truths, without Eloquence will in their turn be heard. Your Excellency is characteris’d the proprietor, of the Most valuable Tracts of land on ohio, between the Mouth of Little Kanhawa (my residence) and Great Sandy as well as some of the best above—Its most certain that, the common inroads of our enimy is directly thro those Excelent Lands. wherefore we the more Confidentially claim your Particular attention, Pity it is that those firtile tracts should be used as a highway for Barbarians, whom with Impunity occupy them as Such; while experience shows us, that a triveal encuragment to adventurers, would Spedily enlink
                  
                  a chain of Settlements from wheeling to Kentuckey. would this not be constituting a cheap, and perminent barier, against Indian incursions on the northwest of virginia.  There have been Sundry attempts (and I believe none vain) to Establish Small Settlements on ohios margens, betwen the above recited waters and where the Lands were Equally Exposed with these old grants, by trifling donations out of Lands, the titles of which are so doubtful, as to render a purchase on Moderate Terms more Eligible, where like these old Grants they be Indisputable, Time and Experience teaches us, that the Indians will not cross that great river in the face of a Settlement but admiting they would there are much more vigilence in the man whos family, & property, with his own person security be at Stake, than in a Soldier who generally consults his Personal safety alone, These are things remote, and may appear trivilous and unworthy of attention amongst the great objects of your observance; or may have Escaped your Benefaction, mearly for lack of a Solicitation from that Harrased frontier. Howbeit, tis an unfeign’d fact that, that frontier conceives itself much aggrieved because these Valuable lands are uncultivated, and actually serve as an asylum for savage murderers. Would not the cultor of that almost unparralled soil in all probabelity tend to invigorate a feeble frontier, contribute to the public weal and rapidly encreas the growing worth of them Same Lands, I feel the more anxious to see this work going on, as it would tend to tranquillize the virginia frontiers, on the most allarming occasion; and Serve to consolodate their Patriotic Affections in their Present blended commotions—to me it appear [from] appoligies of Some of the Land holders in that quarter (which I will Lay before you if Required, & which I confess corroberate with my Ideas on this Subject) that your Perposials Should be, the Basis of this business, as a begining under your Excellences name, would be most cogent, both on account of Character & possessions I am induced with the more ardor to hope for the Interposition of your Philanthropy, Since Tis probable that a delay of this good work, will be accompanied with Loss of lives and property and an Exageration of other Perplexities Incidental to our enfebled & peculier Situation.
               I am Authorisd to Say, that your Excellencies terms for Selling or renting them Lands which may induce the cultor thereof; will be an acquisition truly worthy of the thanks, and will meet the
                  
                  Strictest attention of my neighbours & self—as I shall take my departure from this City for L. Kanhawa shortly to wit on wedensday or thursday ensuing should Gladly (Previously) Possess myself of your Ideas respecting the Premises. I am Your Excellencies Obt Servt
               
                  John Stokely
               
               
                  Septr 9th
                  N.B. The within Subscriber this night Lodges at the sign of the King of Prusia in German Town.
               
            